Citation Nr: 1542032	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-18 548	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Education Center 
in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's notice of disagreement with the denial of Post-9/11 GI Bill benefits was timely.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active military service from November 2004 to January 2005.  
This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In April 2015, the Board remanded the case to schedule a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the case to schedule a videoconference hearing for the Veteran's appeal.  Upon review of the claims file, education file, and virtual claims files that are before the Board, it does not appear that any action was taken by the AOJ in response to this remand directive, nor is there any indication that the Veteran withdrew her request for a videoconference hearing.  Instead, in September 2015, the RO notified the Veteran that her case was being forwarded to the Board, and attached a copy of the notice of a prior scheduled hearing in August 2014 for which she did not appear, and which was discussed in the April 2015 remand.  

Thus, the prior remand directives were not completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, because videoconference hearings are scheduled by the RO, this case must again be returned to the RO to arrange for such a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of her appeal.  This hearing should be scheduled, as requested by the Veteran, at the RO nearest to her home in Salt Lake City, Utah.  See July 2014 request from the Veteran within the Virtual VA electronic record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

